325 U.S. 898
65 S.Ct. 1562
89 L.Ed. 2007
ESTATE OF John S. GARRETT, Jr., deceased, Bankrupt, etc.
No. 467.
Supreme Court of the United States
June 18, 1945

Messrs. Vincent P. McDevitt, of Philadelphia, Pa., for petitioner.
Messrs. Ernest Scott and Joseph S. Conwell, Jr., both of Philadelphia, Pa., W. Edward Greenwood, of West Chester, Pa., and David Rosen, of Philadelphia, Pa., for respondent.


1
The motion for leave to file petition for rehearing is granted. The petition for rehearing is denied.